Citation Nr: 0527612	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  96-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1941 to 
April 1942, and from April 1945 to January 1946.  He died in 
February 1987.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a personal hearing at the 
RO in March 1995.  

In a July 1997 decision, the Board dismissed the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death based on its finding that the appellant 
could not be recognized as the veteran's surviving spouse for 
the purpose of VA death benefits.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In a 
June 2001 Order, the Court granted the Appellee's Motion for 
Remand and to Stay Proceedings and vacated the Board's July 
1997 decision.  

Subsequently, the Board issued a July 2002 decision which 
recognized the appellant as the veteran's surviving spouse 
for the purpose of VA death benefits.  In May 2002, the Board 
sent the case for additional development of the evidence with 
respect to the issue of entitlement to service connection for 
the cause of the veteran's death.  In August 2003 the Board 
remanded the matter for compliance with the May 2002 
development instructions and the case is now again before the 
Board.  




FINDINGS OF FACT

1.  The veteran died in February 1987; the causes of death 
listed on his death certificate were septicemia, pneumonia 
with respiratory failure, pulmonary tuberculosis, pulmonary 
emphysema, electrolyte imbalance, and upper gastrointestinal 
(GI) bleeding.

2.  At the time of death, the veteran was not service 
connected for any disability.

3.  Septicemia, pneumonia with respiratory failure, pulmonary 
tuberculosis, pulmonary emphysema, electrolyte imbalance, and 
upper gastrointestinal (GI) bleeding were not manifested 
during the veteran's active duty service or for many years 
thereafter; nor were the veteran's septicemia, pneumonia with 
respiratory failure, pulmonary tuberculosis, pulmonary 
emphysema, electrolyte imbalance, and upper gastrointestinal 
(GI) bleeding otherwise related to service. 


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  Additionally, the 
letter directed to appellant to submit any relevant evidence 
in her possession.  The Board finds that this document 
fulfilled VA's duty to notify, including the duty to notify 
the appellant to submit any pertinent evidence in her 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and a death 
certificate.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the record 
contains a death certificate and a medical opinion regarding 
the cause of the veteran's death, the Board finds that the 
record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as tuberculosis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within three years of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

A review of the record shows that the veteran's death was 
caused by septicemia, pneumonia with respiratory failure, 
pulmonary tuberculosis, pulmonary emphysema, electrolyte 
imbalance, and upper gastrointestinal (GI) bleeding.  There 
is no persuasive evidence of record which relates any of 
these disorders to the veteran's active duty service.  The 
only post-service medical records are from 1982 or later.  
There is no supporting medical evidence of pulmonary 
tuberculosis during service or within three years of 
discharge.  In fact, the May 1946 Affidavit for Philippine 
Army Personnel shows that the veteran only reported malaria 
when asked to record all wounds and illnesses incurred during 
active duty service.  In an additional affidavit, signed in 
April 1945, the veteran lists no wounds or illnesses as being 
incurred during active duty service.  Finally, an examination 
report from April 1945 shows no abnormalities.

The appellant submitted a letter from Dr. Vicente N. Santa 
Maria, received in September 1994, which states that he 
treated the veteran from 1948 for septicemia, pulmonary 
emphysema, high blood pressure and ulcers.  The Board first 
notes that the document in no way relates any of the 
conditions listed on the veteran's death certificate to his 
active duty service.  Additionally, a Memorandum to File 
shows that Dr. Santa Maria is unable to provide any clinical 
or treatment files to document that he treated the veteran 
for such conditions.  The Memorandum also relates that Dr. 
Santa Maria has been a regular contributor of medical 
opinions in claims for VA benefits, often referencing 
treatment up to 50 years before.  In light of these factors, 
the Board believes the credibility of Dr. Santa Maria is 
questionable and his statement is of diminished probative 
value.  

The preponderance of the evidence in this case is against a 
finding that there is a connection between the cause of the 
veteran's death and his active duty service.  It follows that 
there is not such a state of approximate balance of the 
positive evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


